IN THE
                        TENTH COURT OF APPEALS



                               No. 10-19-00318-CR

                   IN RE RICHARD ST. JOHN BRUCKER


                               Original Proceeding



                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.



                                              JOHN E. NEILL
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed September 25, 2019
[OT06]